Name: Commission Regulation (EC) NoÃ 722/2009 of 6Ã August 2009 concerning tenders lodged under the invitation to tender for the import of maize issued in Regulation (EC) NoÃ 677/2009
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Europe;  cooperation policy;  plant product;  EU finance;  trade
 Date Published: nan

 7.8.2009 EN Official Journal of the European Union L 205/20 COMMISSION REGULATION (EC) No 722/2009 of 6 August 2009 concerning tenders lodged under the invitation to tender for the import of maize issued in Regulation (EC) No 677/2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) An invitation to tender for the maximum reduction in the duty on maize imported into Portugal from third countries was opened by Commission Regulation (EC) No 677/2009 (2). (2) Under Article 8 of Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) the Commission, in accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007, may decide to make no award. (3) On the basis of the criteria laid down in Articles 7 and 8 of Regulation (EC) No 1296/2008 a maximum reduction in the duty should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 No award shall be made for the tenders lodged from 28 July to 6 August 2009 under the invitation to tender for the reduction in the duty on imported maize issued in Regulation (EC) No 677/2009. Article 2 This Regulation shall enter into force on 7 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 196, 28.7.2009, p. 7. (3) OJ L 340, 19.12.2008, p. 57.